

	

		II

		109th CONGRESS

		2d Session

		S. 2475

		IN THE SENATE OF THE UNITED STATES

		

			March 29, 2006

			Mr. Salazar (for

			 himself, Mr. Martinez,

			 Mr. Hatch, Mr.

			 Bingaman, Mrs. Hutchison, and

			 Mr. Menendez) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To establish the Commission to Study the Potential

		  Creation of a National Museum of the American Latino Community, to develop a

		  plan of action for the establishment and maintenance of a National Museum of

		  the American Latino Community in Washington, DC, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Commission to Study the Potential

			 Creation of a National Museum of the American Latino Community Act of

			 2006.

		2.Establishment of

			 Commission

			(a)In

			 generalThere is established the Commission to Study the

			 Potential Creation of a National Museum of the American Latino Community

			 (referred to in this Act as the Commission).

			(b)MembershipThe

			 Commission shall consist of 23 members appointed not later than 6 months after

			 the date of the enactment of this Act as follows:

				(1)The President

			 shall appoint 7 voting members.

				(2)The Speaker of the

			 House of Representatives, the minority leader of the House of Representatives,

			 the majority leader of the Senate, and the minority leader of the Senate shall

			 each appoint 3 voting members.

				(3)In addition to the

			 members appointed under paragraph (2), the Speaker of the House of

			 Representatives, the minority leader of the House of Representatives, the

			 majority leader of the Senate, and the minority leader of the Senate shall each

			 appoint 1 nonvoting member.

				(c)QualificationsMembers

			 of the Commission shall be chosen from among individuals, or representatives of

			 institutions or entities, who possess either—

				(1)a

			 demonstrated commitment to the research, study, or promotion of American Latino

			 life, art, history, political or economic status, or culture, together

			 with—

					(A)expertise in

			 museum administration;

					(B)expertise in

			 fundraising for nonprofit or cultural institutions;

					(C)experience in the

			 study and teaching of Latino culture and history at the postsecondary

			 level;

					(D)experience in

			 studying the issue of the Smithsonian Institution’s representation of American

			 Latino art, life, history, and culture; or

					(E)extensive

			 experience in public or elected service; or

					(2)experience in the

			 administration of, or the planning for the establishment of, museums devoted to

			 the study and promotion of the role of ethnic, racial, or cultural groups in

			 American history.

				3.Functions of the

			 Commission

			(a)Plan of action

			 for establishment and maintenance of MuseumThe Commission shall

			 submit a report to the President and Congress containing its recommendations

			 with respect to a plan of action for the establishment and maintenance of a

			 National Museum of the American Latino Community in Washington, DC (referred to

			 in this Act as the Museum).

			(b)Fundraising

			 planThe Commission shall develop a fundraising plan for

			 supporting the creation and maintenance of the Museum through contributions by

			 the American people, and a separate plan on fundraising by the American Latino

			 community.

			(c)Report on

			 issuesThe Commission shall examine (in consultation with the

			 Secretary of the Smithsonian Institution), and submit a report to the President

			 and Congress on, the following issues:

				(1)The availability

			 and cost of collections to be acquired and housed in the Museum.

				(2)The impact of the

			 Museum on regional Hispanic- and Latino-related museums.

				(3)Possible locations

			 for the Museum in Washington, DC and its environs, to be considered in

			 consultation with the National Capital Planning Commission and the Commission

			 of Fine Arts.

				(4)Whether the Museum

			 should be located within the Smithsonian Institution.

				(5)The governance and

			 organizational structure from which the Museum should operate.

				(6)How to engage the

			 American Latino community in the development and design of the Museum.

				(d)Legislation to

			 carry out plan of actionBased on the recommendations contained

			 in the report submitted under subsection (a) and the report submitted under

			 subsection (c), the Commission shall submit for consideration to the Committee

			 on Transportation and Infrastructure of the House of Representatives, the

			 Committee on House Administration of the House of Representatives, the

			 Committee on Resources of the House of Representatives, the Committee on Energy

			 and Natural Resources of the Senate, and the Committees on Appropriations of

			 the House of Representatives and the Senate recommendations for a legislative

			 plan of action to create and construct the Museum.

			(e)National

			 conferenceIn carrying out its functions under this section, the

			 Commission shall convene a national conference on the Museum, comprised of

			 individuals committed to the advancement of American Latino life, art, history,

			 and culture, not later than 9 months after the date of enactment of this

			 Act.

			4.Administrative

			 provisions

			(a)Facilities and

			 support of secretary of the interiorThe Secretary of the

			 Interior shall provide the administrative services, facilities, and funds

			 necessary for the performance of the Commission’s functions.

			(b)CompensationEach

			 member of the Commission who is not an officer or employee of the Federal

			 Government may receive compensation for each day on which the member is engaged

			 in the work of the Commission, at a daily rate to be determined by the

			 Secretary of the Interior.

			(c)Travel

			 expensesEach member of the Commission shall receive travel

			 expenses, including per diem in lieu of subsistence, in accordance with

			 applicable provisions under subchapter I of chapter 57 of title 5, United

			 States Code.

			5.Deadline for

			 submission of reports; termination

			(a)DeadlineThe

			 Commission shall submit final versions of the reports, plans, and

			 recommendations required under section 3 not later than 18 months after the

			 date of enactment of this Act.

			(b)TerminationThe

			 Commission shall terminate not later than 30 days after submitting the final

			 versions of reports, plans, and recommendations pursuant to subsection

			 (a).

			6.Authorization of

			 appropriationsThere are

			 authorized to be appropriated for carrying out the activities of the Commission

			 $2,100,000 for fiscal year 2007 and $1,100,000 for fiscal year 2008.

		

